NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
TDM AMERICA, LLC,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendom,t-Appellee.
2010-5138
Appea1 from the United States Court of Federa1
C1aims in case no. 06-CV-472, Judge Tho1nas C. Whee1er.
ON MOTION
0 R D E R
Before Lonrie, Circuit Judge.
TDM A1nerica, LLC (TDM) moves without opposition
to stay the briefing schedule in this appeal pending reex-
amination of U.S. Patent Nos. 5,542,614 and 5,794,862 by
the United States Patent and Trademark Office.
Upon consideration thereof,
IT ls 0RDERED THAT:

TDM AlV[ERICA V. US 2
(1) The motion to stay the briefing schedule is
granted TDM is directed to inform the court within 21
days of a final decision concerning reexamination how it
believes this appeal should proceed. The United States
may also respond within that time.
(2) The motion for an extension of time is moot.
(3) The revised official caption is reflected above.
FoR THE CoURT
 0 9  lsi Jan Horbaly
Date J an Horbaly
C1erk
cc: David W. Denenberg, Esq.
Wa1ter W. BroWn, Esq.
529 FlL
U.S. COURT 0FEi?PEALS FOR
T|'|E FEDERAL ClRCUIT
SEP 0 9 2010
1ANH0RBAiv
crain